 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     CLAUDE CARR,                                      Case No. 1:17-cv-01769-DAD-SAB (PC)
10
                    Plaintiff,                         ORDER GRANTING DEFENDANT’S
11                                                     MOTION TO MODIFY THE DISCOVERY
             v.                                        AND SCHEDULING ORDER
12
     TED PRUITT,                                       (ECF No. 54)
13
                    Defendant.
14

15          Claude Carr (“Plaintiff”) is appearing pro se and in forma pauperis in this civil rights

16 action pursuant to 42 U.S.C. § 1983.

17          Currently before the Court is Defendant’s motion to modify the discovery and scheduling

18 order, filed March 24, 2020.

19          Good cause having been presented, it is HEREBY ORDERED that the discovery

20 deadline is extended to June 23, 2020, and the dispositive motion deadline is extended to

21 September 2, 2020. All other provisions of the Court’s May 23, 2019, discovery and scheduling

22 order remain in full force and effect.

23
     IT IS SO ORDERED.
24

25 Dated:     March 24, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
